Citation Nr: 0309771	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-24 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1942 to 
June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania, (RO), which denied the claim of entitlement to 
service connection for a back injury.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1995, and in April 1997 before a 
now retired member of the Board.  In a May 2000 remand, the 
veteran was notified of his right to another Travel Board 
hearing since the Board Member before whom he testified in 
April 1997, had retired.  

The veteran requested another hearing in June 2000.  When 
advised of the Travel Board hearing scheduled for April 8, 
2003, the veteran indicated by letter dated in March 17, 
2003, that he was unable to attend because of his health 
which kept him at home, and his age.  Since no request has 
been made for postponement or motion submitted for a new 
hearing, the Board deems the request for a hearing withdrawn, 
and will proceed with adjudication of the case  See 38 C.F.R. 
§ 20.702(e).  

Copies of the transcripts of the above hearings are of 
record.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.	Medical evidence shows that the veteran is currently 
diagnosed with degenerative arthritis of the lumbar spine, 
status post lumbar fusion, L4 to the sacrum, with 
junctional degenerative changes; and chronic lumbar 
polyradiculopathy (hereinafter back disability).

3.	There is no credible medical evidence showing back injury 
in service, or that the current back disability was 
present in service or manifest to a compensable degree 
within one year of the veteran's separation from service.

4.	There is no credible lay or medical evidence indicating 
that the back disability may be associated with the 
veteran's period of active duty service. 


CONCLUSION OF LAW

The veteran's current back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with VA's duties to notify and 
assist the veteran with his claim as mandated by the VCAA.  
In this regard, the record shows that by the rating 
decisions, as well as in the statement of the case, 
supplemental statements of the case, and various 
correspondence including the Board's remand of May 2000,  VA 
informed the veteran of the evidence needed to support his 
claim.  In a VCAA notice dated in February 2003, the RO 
notified the veteran of the need to supply competent medical 
evidence to support his claim, and informed of efforts VA 
would make to secure outstanding VA and private medical 
records.  Additionally, the RO requested and made repeated 
attempts to obtain  all records identified by the veteran, 
including all outstanding relevant treatment records.  The 
veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, and the veteran has been given the opportunity 
to submit written argument.

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

By letter dated February 25, 2003, the RO attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002), by informing the 
veteran of the evidence and information needed to 
substantiate his claims, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the RO also informed the veteran that he would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that his claims would 
be decided on the current record if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  However, the Board notes a Report 
of Contact dated in February 2003, which shows that the 
veteran's wife indicated there was no new evidence to submit.  
Further, in his letter dated in March 2003, the veteran 
explicitly waived RO consideration of additional evidence and 
records submitted to the Board regarding his appeal.  Thus, 
although the record reflects that the veteran has not been 
afforded the one-year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information, inasmuch as he has 
indicated that no further evidence would be submitted and has 
waived initial RO consideration of additional evidence, the 
Board finds that further notification under the VCAA, and 
readjudication by the RO of the issue on appeal, are 
unwarranted.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The service medical records (SMRs) show that on induction 
physical examination in October 1942, the veteran's spine, 
nervous system, and health were noted as normal.  He was 
examined and found fit and qualified for military service.
During service, beginning in April 1943, the SMRs reflect 
complaints of recurrent and severe headaches for the previous 
two months.  The headaches were reported as recurring every 
few days.  A Report of Medical Survey dated in April 1943, by 
Medical Board for his discharge, shows that the veteran was 
admitted into US Naval Hospitals in Fort Pierce, Florida, and 
Jacksonville, Florida for evaluation for migraine.  The 
veteran related that his migraine headaches were present 
several years prior to enlistment, with private 
hospitalization in 1940 for the headaches, with no relief.  
Headaches were noted as severe enough to interfere with his 
military duties.  Diagnosis was migraine headaches.  He was 
noted unfit for service because of this disability, released 
from active duty and discharged from the U.S. Naval Reserve.  
Review of the service medical records shows no complaints, 
diagnosis or treatment of a back injury.

In November 1944, the veteran submitted a VA Form 21-526 
claim for compensation or pension based on military service.  
In block 6 of this form, he noted that he was claiming 
nervousness beginning in 1939.  In block 7, he indicated that 
he received treatment from May 1943 at Jacksonville Hospital 
for nervousness, and that he was sent from Fort Pierce, 
Florida to Jacksonville, Florida Naval Hospitals for 
treatment.  He also reported treatment for migraine headaches 
in 1939 and 1940 prior to enlistment.  He made no claim for a 
back injury in service and did not report any back pathology 
at that time.

On VA Physical Examination dated in January 1945, the 
veteran's current employment was noted as a woodworker.  The 
veteran reported a history of migraine headaches, 
nervousness, and pain in the arms, shoulders and the back of 
his head.  The examiner noted that the veteran was not having 
headaches at that time; and was steadily employed in a 
carpenter's shop.  Postural difficulty was noted, and a half-
inch lift was added to the right heel.  Findings were noted 
that there was no medical disease, migraine as of record, and 
condition greatly improved.  The examiner noted the veteran 
was unfit for military service, except defensive warfare.  No 
history of a back injury in service, or complaints of 
residuals of a back injury in service were reported or noted.  
Service connection for migraine was granted, noncompensably 
rated, effective from November 1944, and has remained 
unchanged.

In October 1994, the veteran filed a VA Form 21-526, for 
compensation asserting that he sustained a low back injury in 
service, which occurred while making training landings in a 
landing craft.  He stated that he reported the injury at that 
time to the superior officer, and could not recall the exact 
date, but it was in 1943.  In block 19a of this form, he 
noted diseases as headaches and back pain.  The veteran also 
noted a past medical history of inactive ulcerative colitis; 
and herniorraphy and orchiectomy approximately 20 years 
prior.

In support of his claim, he submitted a July 1974 Discharge 
Summary from Albert Einstein Medical Center which showed 
hospitalization for laminectomy and fusion surgery.  The 
veteran reported (in 1974) a history of chronic low back pain 
for approximately ten years with an exacerbation three months 
prior to admission.  There was no history of recent trauma, 
and he reported that pain started in the buttocks, and 
radiated down the right lower extremity.  A final diagnosis 
was made of herniated lumbar disc.

In a rating decision of June 1995, the RO denied service 
connection for back injury, and continued the zero percent 
rating for the service-connected migraine headaches.  The 
veteran appealed.

In VA Forms 21-4142 dated in 1994 and 1997, the veteran 
stated that he had been treated since separation from service 
for a back injury.  He identified the following providers: 
Albert Einstein Medical Center; Drs. Albert, Wohl and 
Hecklin; Dr. Werthan; U.S. Naval Hospitals in Fort Pierce, 
Jacksonville, and Philadelphia in 1943 and 1944; Dr. Farrell; 
Dr. Koolpe (reported as retired by the veteran); Dr. Rodorer, 
(reported as deceased by the veteran); Dr. Markmann; Dr. 
Hamburg (reported as deceased by the veteran); St. Joseph's 
Hospital, and Jeanne's Hospital.  He also submitted a Social 
Security Award Certificate dated in September 1980, from the 
Social Security Administration (SSA), showing entitlement to 
a disability award from December 1980.  The nature of the 
disability was not indicated.

Beginning in November 1994, the RO made repeated requests for 
medical records from each listed provider, and again in 
August 1997 and 1998, when additional providers, as listed 
above, were identified by the veteran.  The RO also requested 
from the National Personnel Records Center (NPRC), additional 
records for treatment at Philadelphia and Jacksonville U.S. 
Naval Hospitals in 1943 and 1944, after separation from 
service; and requested the underlying medical records from 
SSA which formed the basis of the December 1980 SSA 
disability award.

In an October 1997 response, SSA indicated that the claims 
folder on which it based its disability award had been 
destroyed as part of the Agency's regular folder inactivation 
process and no other medical information existed.  In a 
letter dated in April 1998, St. Joseph's Hospital informed 
the RO that there was no record of the veteran being a 
patient at St. Joseph's Hospital.  By a note appended to the 
RO's July 1998 request for medical records, Jeannes Hospital 
indicated that a thorough search of their files revealed no 
records of treatment for the veteran.  In a March 2000 
response, NPRC notified that it had mailed all available 
records of hospitalization, stating that no records of in 
service back injury were identified in the searches.  
Treatment records were obtained from all private physicians, 
other than those listed by the veteran as deceased or 
retired.

A July 1974 operative report from Albert Einstein Medical 
Center shows pre-operative diagnosis of "Spondylolithiasis" 
(sic), L5, S1 plus herniated nucleus pulposus, L3 & L4 in the 
right side.  Post operative diagnosis was herniated lumbar 
disc.  February 1977 private treatment notes from Dr. Werthan 
show treatment for severe back pain, and severe spasms in 
right leg and foot resulting from an auto accident in January 
1977.  The physician noted a diagnosis of acute lumbosacral 
strain with increase in an L5 radiculopathy.  

A private June 1998 report on electrodiagnostic and nerve 
conduction studies showed diagnoses of bilateral chronic 
lumbar polyradiculopathy with evidence of acute nerve root 
irritation at the L5 and S1 levels bilaterally plus evidence 
of mild acute nerve root injury at L5 level on the right 
side; and a generalized peripheral neuropathy.  
Another June 1998 orthopedic report noted a diagnostic 
impression of degenerative arthritis of the lumbar spine; 
status post lumbar fusion, L4 to the sacrum, with junctional 
degenerative changes.  Early degenerative arthritis, right 
hip.  Lumbar radiculopathy; rule out degenerative arthritis, 
right ankle.

In a personal hearing before the RO in August 1995, the 
veteran testified to the effect that he injured his back in 
service.  He reported that he reported it to a superior 
officer, and returned to duty the next night.  Some weeks 
later, he testified that he was examined at Jacksonville 
Hospital, and back x-rays were done.  He testified that he 
was also treated at Philadelphia Naval Hospital after 
discharge, where he was told to put a lift in his right shoe 
to alleviate back pain.  He testified that from about 1945 to 
his hospitalization in 1974 for herniated disc, he had no 
other back injury, and had been treated for back pain during 
this period.  The Hearing Officer denied the claim on the 
basis that there was no evidence of back injury in service, 
and none until about 30 years after service.

In a hearing before the Board in April 1997, the veteran 
reiterated his prior testimony of back injury in service, and 
subsequent back pain.  He testified that about 20 years after 
the in service back injury, he was awarded disability from 
the SSA.  He testified that the doctor who treated him after 
his separation from service in June 1943 was deceased.  He 
reported that a doctor he saw during at that time told him 
that the radiologist who x-rayed his back said he must have 
been hit by a truck, and that fusion was possible in the 
future.  He asserted that the damage discovered in 1974, when 
he had back surgery, was the damage done to his back in 
service in 1943.

When first before the Board in May 2000, the case was 
remanded and the veteran advised of his right under VA 
regulations to have another a Travel Board hearing, because 
the Board Member who had heard the veteran's April 1997 
testimony had retired.  By letter of March 2003, the veteran 
advised that he was unable to attend the scheduled Travel 
Board hearing because his health has not been up to par and 
he was going on 82 years.  In numerous statements of record, 
the veteran has asserted that his current back pathology is 
the result of a back injury in service.
Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Once the evidence 
has been assembled, the Board has the duty to assess the 
credibility and weight to be given to the evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(internal citations omitted).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 
3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

In this case, the Board notes that there is no credible 
evidence of record which shows that the veteran had a back 
injury in service.  In reaching this determination, the Board 
acknowledges that it must consider all possible avenues by 
which the veteran may establish entitlement to service 
connection. See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  

The veteran's service medical records, including his October 
1942 enlistment and April 1943 Medical Board report for 
discharge, are negative for any complaints, diagnoses, or 
findings of a back injury in service.  

In November 1944, about one year post separation, the veteran 
filed a claim for migraine headaches identified in service.  
He underwent VA examination in January 1945.  At that time, 
he reported no back injury or pain, although he had ample 
opportunity to do so at that time.  There is no competent 
medical evidence in the record substantiating the assertions 
of occurrence of a back condition in service, and of pain and 
treatment after service, until almost 30 years after 
separation from service with his back surgery in 1974 for 
herniated disc.  And at that time he reported his symptoms 
had begun about 10 years earlier-the mid-1960s.

Essentially, the evidence favoring the veteran consists of 
his own statements attesting to in service back injury, and 
subsequent symptomatology.  However, the veteran has not been 
shown to possess the medical expertise needed to render a 
competent medical opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his lay 
opinion does not constitute competent medical evidence.  
There is simply no evidence of record of back injury or 
treatment during service, or for thirty years after service, 
other than the veteran's own statements.

Where, as here, disability is not shown until many years 
after service, VA is not required to accept the veteran's 
uncorroborated assertions as to service incurrence or 
aggravation.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Sheets v. Derwinski, 2 Vet. App. 512 (1992).  We find that 
the lack of treatment or verified symptoms in the service 
records and over the years between service and the 
demonstrated presence of the current disability, as well as 
the statement made for medical purposes in 1974 indicating 
the condition had begun in the 1960s, outweigh the veteran's 
assertions and render his testimony less credible.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, as in this case, after 
consideration of all the evidence, the Board finds that the 
preponderance of it is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

